DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 21-29, 32-34, 37-38, and 40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Contini et al (US 2016/0310134), hereinafter Contini.

Regarding claim 21, Contini discloses a system (Fig. 1, item 100) for stapling tissue comprising:
a) a surgical stapler (Fig. 1, item 100) having a housing (Fig. 1, item 10), an elongated shaft (Fig. 1, item 200) extending distally from the housing, and first and second jaws (Fig. 53, item 406, 408) at a distal portion of the elongated shaft, at least the first jaw (Fig. 53, item 408) movable with respect to the second jaw (Para. 0371) to clamp tissue between the first and second jaw (Para. 0371), wherein the surgical stapler is disposable after use (Para. 0296-0297); and
b) a reusable power pack (Fig. 3, item 101) containing a motor (Fig. 13, item 152, 154, 156), the power pack removably loadable in the surgical stapler to engage a firing mechanism (Fig. 19, item 60, 66, 64a, 64b, 64c connect to adaptor 200) in the housing for powering the surgical stapler to sequentially fire staples from the first jaw through tissue into contact with an anvil supported at the second jaw for deformation of the staples (Para. 0320, 0328), wherein the power pack is removable from engagement with the firing mechanism in the housing for subsequent mounting within (Para. 0296-0297, power pack 101 is inserted in and removed from housing 10) and reuse in another surgical stapler for use in another procedure without requiring sterilization of the power pack (Para. 0297, power pack 101 is not sterilized).

Regarding claim 22, Contini discloses the system wherein the power pack is mountable within a sealable compartment (Fig. 3, item 10c) of the housing of the surgical stapler (Para. 0280).

Regarding claim 23, Contini discloses the system further comprising a second motor (Fig. 13, item 152, 154, 156) contained within the power pack for powering another function of the surgical stapler (Para. 0329), the second motor being removable from the surgical stapler when the power pack is removed from the surgical stapler (Para. 0296-0297, power pack 101 is inserted in and removed from housing 10) and reusable in the another surgical stapler without requiring sterilization (Para. 0297, power pack 101 is not sterilized).

Regarding claim 24, Contini discloses the system wherein the second motor (Fig. 13, item 156) articulates the first and second jaws (Para. 0329) from a linear position to a position angled with respect to a longitudinal axis of the elongated shaft (Para. 0329).

Regarding claim 25, Contini discloses the system wherein the power pack is loaded into a compartment (Fig. 3, item 10c) in the housing of the surgical stapler, and the compartment has a cover (Fig. 6, item 10a) movable between open and closed positions, the power pack mountable within the housing when the cover is in the open position (Fig. 6, cover 10a is mountable within the housing 10), and the compartment is sealed from the external environment when the cover is in the closed position (Para. 0280).

Regarding claim 26, Contini discloses the system wherein the firing mechanism extends into the elongated shaft (Fig. 25, item 200) and is disposable after use along with the elongated shaft (Para. 0007) and housing, the firing mechanism engageable by a first engagement member (Fig. 19, item 152a) of the power pack when the power pack is loaded within the housing of the surgical stapler (Para. 0311-0312).

Regarding claim 27, Contini discloses the system wherein the housing has a compartment (Fig. 3, item 10c) to receive the power pack and a cover (Fig. 6, item 10a) for the compartment, the cover attached to the housing and movable between an open and closed position (Para. 0280), wherein one or both of the housing or cover includes a first seal to seal about the cover in a closed position of the cover (Para. 0280) to protect the power pack positioned within the housing and the surgical stapler includes a second seal (Fig. 3, item 60) to block passage of body fluids from the elongated shaft into the compartment (Para. 0301).

Regarding claim 28, Contini discloses the system wherein the power pack includes a second engagement member (Fig. 19, item 156a) (Para. 0311-0312) removably engageable with an articulation mechanism in the housing of the surgical stapler to effect articulation of the first and second jaws (Para. 0327), the second motor effects linear movement of the articulation mechanism (Para. 0327).

Regarding claim 29, Contini discloses the system further comprising a jaw clamping mechanism (Fig. 19, item 64a) (Fig. 26, item 248) movable between a first position and a second position to move at least one of the jaws toward the other jaw to clamp tissue between the first and second jaws (Para. 0326), and a handle (Fig. 2, item 30) manually movable to move the jaw clamping mechanism (Para. 0287).

Regarding claim 32, Contini discloses the system wherein the power pack engages the firing mechanism before the cover is closed (Para. 0296).

Regarding claim 33, Contini discloses the system wherein the cover is closed subsequent to engagement by an engagement member (Fig. 19, item 152a) of the power pack with the firing mechanism (Para. 0296-0297).

Regarding claim 34, Contini discloses the system wherein the power pack has a drive mechanism (Fig. 19, item 152a) that engages the firing mechanism in the compartment upon loading the power pack within the compartment (Para. 0311-0312).

Regarding claim 37, Contini discloses a system (Fig. 1, item 100) for stapling tissue comprising:
c) a surgical stapler (Fig. 1, item 100) having a housing (Fig. 1, item 10), an elongated shaft (Fig. 1, item 200) extending distally from the housing, and first and second jaws (Fig. 53, item 406, 408) at a distal portion of the elongated shaft, at least the first jaw (Fig. 53, item 408) movable with respect to the second jaw (Para. 0371) to clamp tissue between the first and second jaw (Para. 0371), wherein the surgical stapler is disposable after use (Para. 0296-0297); and
d) a reusable power pack (Fig. 3, item 101) containing a motor (Fig. 13, item 152, 154, 156), the power pack removably loadable in the surgical stapler to engage an articulation mechanism (Fig. 19, item 60, 66, 64a, 64b, 64c connect to adaptor 200) in the housing for powering the surgical stapler to articulate the first and second jaws with respect to a longitudinal axis of the elongated shaft (Para. 0327- 0328), wherein the power pack is removable from engagement with the firing mechanism in the housing for subsequent mounting within (Para. 0296-0297, power pack 101 is inserted in and removed from housing 10) and reuse in another surgical stapler for use in another procedure without requiring sterilization of the power pack (Para. 0297, power pack 101 is not sterilized).

Regarding claim 38, Contini discloses the system wherein the power pack is loaded into a compartment (Fig. 3, item 10c) in the housing of the surgical stapler, and the compartment has a cover (Fig. 6, item 10a) movable between open and closed positions, the power pack mountable within the housing when the cover is in the open position (Fig. 6, cover 10a is mountable within the housing 10), and the compartment is sealed from the external environment when the cover is in the closed position (Para. 0280).

Regarding claim 40, Contini discloses the system wherein the cover is closed subsequent to engagement by an engagement member (Fig. 19, item 152a) of the power pack with the articulation mechanism (Para. 0296-0297).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 30 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Contini in view of Hibner et al (US 10,959,806), hereinafter Hibner.

Regarding claim 30, Contini is silent about the system wherein the power pack is loaded into a compartment of the housing in a direction transverse to a longitudinal axis of the firing mechanism.
However, Hibner teaches a system wherein the power pack (Fig. 1A, item 130) is loaded into a compartment (Fig. 10A, compartment of housing is area of front portion assembly 110 where power pack 130 is inserted) of the housing in a direction transverse to a longitudinal axis of the firing mechanism (Col. 8, lines 30-55).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Contini and Hibner to modify the system of Contini to load the power pack in a transverse direction to the longitudinal axis, as taught by Hibner.  A person of ordinary skill in the art would have been motivated to make such change in order to place the housing in proper and secure mechanical and electrical contact with the power pack (Hibner, Col. 8, lines 53-67).


Regarding claim 35, Contini discloses the system wherein the power pack contains one or more sensors (Para. 0361).
Contini is silent about the one or more sensors sense one or both of a position of the firing mechanism and a position of an articulation mechanism of the surgical stapler.
However, Hibner teaches one or more sensors (Col. 12, line 38-Col. 13, line 8) (Fig. 10b, item 355a, 355b) (Col. 19, lines 1-24) sense one or both of a position of the firing mechanism (Col. 12, line 38-Col. 13, line 8) and a position of an articulation mechanism of the surgical stapler (Col. 19, lines 1-24).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Contini and Hibner to modify the system of Contini to incorporate the position sensors of Hibner.  A person of ordinary skill in the art would have been motivated to make such change in order to provide the user with feedback on the location of the firing mechanism and the articulation mechanism during use.

Claims 31 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Contini in view of Geyer (US 2,942,603).

Regarding claim 31, Contini is silent about the system wherein pivoting of the cover does not effect a position of the elongated shaft extending from the housing.
However, Geyer teaches a system  (Fig. 1, item 10) wherein pivoting of the cover (Fig. 1, item 15) does not effect a position of the elongated shaft (Fig. 1, item 14) extending from the housing (Col. 2, line 42-Col. 3, line 5).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Contini and Geyer to modify the system of Contini to pivot the cover without affecting the position of the elongated shaft, as taught by Geyer.  A person of ordinary skill in the art would have been motivated to make such change in order to permit east access to the battery during use of the system (Col. 2, lines 13-23).

Regarding claim 39, Contini is silent about the system wherein pivoting of the cover does not effect a position of the elongated shaft extending from the housing.
However, Geyer teaches a system  (Fig. 1, item 10) wherein pivoting of the cover (Fig. 1, item 15) does not effect a position of the elongated shaft (Fig. 1, item 14) extending from the housing (Col. 2, line 42-Col. 3, line 5).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Contini and Geyer to modify the system of Contini to pivot the cover without affecting the position of the elongated shaft, as taught by Geyer.  A person of ordinary skill in the art would have been motivated to make such change in order to permit east access to the battery during use of the system (Col. 2, lines 13-23).

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Contini in view of Wealer et al (US 9,326,812), hereinafter Wealer.

Regarding claim 36, Contini is silent about the system wherein the power pack is removable and replaceable while the elongated shaft extends from the housing into a body of a patient.
However, Wealer teaches the system wherein the power pack (Fig. 1, item 4) is removable and replaceable while the elongated shaft (Fig. 1, item 8) extends from the housing into a body of a patient (Col. 8, line 37-57, battery 4 is removed just by releasing latch 62, so battery 4 does not need to be removed from the body).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Contini and Wealer to modify the device of Contini to allow the power pack to be removed in the body, as taught by Wealer.  A person of ordinary skill in the art would have been motivated to make such change in order to allow a dead or malfunctioning battery to be replaced during surgery without changing the position of the elongated shaft.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731